DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 2, 4-14, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 16, Takatani et al. (US Pub. 20080316366) teaches (in figures 1-4 and 9a-10b)  a display device, having a viewing angle control direction (X direction see paragraphs 41 and 73), wherein the display device comprises: a display panel (13, 14, and 15), comprising a panel module (14), a first polarizer (15), and a second polarizer (13) and an electrically controlled viewing angle switching device (11 and 12), disposed in a stacking manner with the display panel, wherein there is an air layer between the electrically controlled viewing angle switching device and the display panel (inside the adhesive frame 17 see paragraph 46 lines 11-13), the panel module is disposed between the first polarizer and the electrically controlled viewing angle switching device, the electrically controlled viewing angle switching device comprises a liquid crystal cell (12) and a second polarizer (11), the liquid crystal cell is disposed between the two second polarizers (11 and 13); wherein the liquid crystal cell comprises: two substrates (21 and 22), disposed between the two second polarizers; and a liquid crystal material layer (23) comprising a plurality of liquid crystal molecules, and a direction of an optical axis of the plurality of liquid crystal molecules and the viewing angle control direction have an included angle θ1 of 70-110 degrees(90 degrees see figures 9a-9b and paragraph 69); wherein two alignment directions of the two alignment layers and the viewing angle control direction have an included angle of 90±20 degrees (alignment layer 24 has an alignment direction of 90 degrees see figures 9a-9b and paragraph 69)  and an included angle of 270±20 degrees (alignment layer 25 has an alignment direction of 270 degrees see figures 9a-9b and paragraph 69), respectively, included angles between directions of transmission axis of the two second polarizers and alignment directions of the two alignment layers are selected from one of 0 - 5 degrees and 90 ± 5 degrees (90 degrees see figures 9a-9b and paragraph 69) a predetermined direction (X direction) parallel to the viewing angle control direction (see paragraph 41 and 52), wherein each of the first polarizer and the two second polarizers comprises two opposite long sides (sides parallel to y axis) and two opposite short sides (sides parallel to the x axis), and axial directions of absorption axis of the two second polarizers are parallel to the two long sides (absorption axes of polarizers 11 and 13 extend parallel to the y axis see figure 9a and paragraph 69 which teach the extending directions of the transmission axis of the polarizers which are perpendicular to absorption axes) and that the display panel is a vertical alignment liquid crystal display (see paragraph 47). 
Uchida et al. (US Pub. 20150036215 and hereafter Uchida) teaches (in figure 4) for a vertical alignment liquid crystal display (100 see paragraph 102) setting the absorption axis of the polarizer (82) on a light incident side of the liquid crystal panel (110) to be perpendicular to the absorption axis of the analyzer (81) on the opposite side of the liquid crystal panel (see paragraph 104) so that the liquid crystal display can function as a light shutter and display images to a user (see paragraphs 105-106). 
Kim et al. (JP 2015018217) teaches forming absorption axes of polarizers located on opposite substrates to be parallel to prevent warping (see the second to last paragraph on page 2 of the provided machine translation). 
Nakashima (CN 107844002) is cited for teaching that stress caused by a polarizer increases with the length of the polarizer (see the third paragraph on page 8 of the provided machine translation). 
However, it would not have been obvious to one of ordinary skill in the art at the time of filing to take Takatani et al. then first look to Uchida et al. to set the absorption axis of the first polarizer to be perpendicular to the two second polarizers and then look at both Kim et al. and Nakashima in order to arrive at the arrangement of the two second polarizers being directly connected to the two substrates of the viewing angle switching device with the first polarizer connected to the display panel in order to minimize warpage of both the viewing angle switching device and the display panel.
As such the prior art taken alone or in combination fails to teach or fairly suggest a display device in which “each of the first polarizer and the two second polarizers comprises two opposite long sides and two opposite short sides, an axial direction of an absorption axis of the first polarizer disposed at one side of the display panel facing away from the electrically controlled viewing angle switching device is parallel to the two short sides, and axial directions of absorption axis of the two second polarizers are parallel to the two long sides, wherein the two second polarizers are directly connected to the two substrates respectively” in combination with the other required elements of claims 1 and 16 respectively. 
Claims 2, 4-14, are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Response to Arguments
Applicant’s arguments, see pages 7-11 of applicant’s response, filed 03/09/2022, with respect to the rejections under 35. U.S.C. 103 of claims 1, 2, 4-14, and 16 have been fully considered and are persuasive.  The rejections under 35 U.S.C 103 of claims 1, 2, 4-14, and 16 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871